DETAILED ACTION
	The amendment filed 1/22/2021 has been entered. Claims 14 and 16 have been cancelled, claims 13, 15, 17-18, and 22-24 have been amended, and claims 25 and 26 have been added. Claims 13, 15, and 17-26 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 and 3/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 1/22/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings to overcome the objections. The objection to the drawings are withdrawn.
Regarding the objection to the specifications, applicant has amended the specifications to overcome the objections. The objection to the specifications are withdrawn.
Regarding the objections to claims 13 and 14, applicant has amended the claims to overcome the objections and has additionally cancelled claim 14. The objections to claims 13 and 14 are withdrawn.
Regarding the rejections under 35 U.S.C. § 112(b), applicant has amended the claims to overcome each and rejection under 112(b) stated in previous office action, including the cancellation of claims 14 and 16. The rejections under 35 U.S.C. § 112(b) stated in the previous office action are withdrawn.
Regarding the rejections under 35 U.S.C. § 102 and 103, applicant has amended the claims and have necessitated a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “reaching the ascertained deceleration value prior to the target braking value being reached” renders the claim indefinite and unclear. It is unclear whether the recitation of “the ascertained deceleration value” is referring to the limitation “ascertaining information regarding a deceleration of the front vehicle” or the limitation “ascertaining an initial deceleration value of the motor vehicle” or is introducing a new limitation entirely. Both limitations underlined above recite “ascertaining” a “deceleration” making it unclear which instance the bolded limitation is referring to. Additionally, “the initial deceleration value” is referenced twice in claim 13, both prior to and after the bolded limitation which makes the bolded limitation more indefinite and unclear since “the initial deceleration 
Claims 15, 17-23, and 26 depend on independent claim 13 and inherit the deficiency of claim 13 above. Therefore, claims 15, 17-23, and 26 are also rejected under the same rational as claim 13 above.
Regarding claim 24, the limitation “reaching the ascertained deceleration value prior to the target braking value being reached” renders the claim indefinite and unclear. It is unclear whether the recitation of “the ascertained deceleration value” is referring to the limitation “ascertaining information regarding a deceleration of the front vehicle” or the limitation “ascertaining an initial deceleration value of the motor vehicle” or is introducing a new limitation entirely. Both limitations underlined above recite “ascertaining” a “deceleration” making it unclear which instance the bolded limitation is referring to. Additionally, “the initial deceleration value” is referenced twice in claim 24, both prior to and after the bolded limitation which makes the bolded limitation more indefinite and unclear since “the initial deceleration value” has already been properly referred to thus suggesting the bolded section is intended to refer to some other value. As such, one of ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed invention.
Claim 25 depends on independent claim 24 and inherits the deficiency of claim 24 above. Therefore, claim 25 is also rejected under the same rational as claim 25 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (U.S. Patent Application Publication No. US 2013/0116909 A1) in view of Tuck et al. (U.S. Patent No. 5,382,086; hereinafter Tuck).
Regarding claim 13, Shida discloses:
ascertaining a presence of a front vehicle traveling ahead of the motor vehicle with the aid of a surround sensor system (vehicle-to-vehicle distance sensor 30 detects distance between host vehicle and vehicle ahead, see at least [0070]; additionally, vehicle-to-vehicle communication and roadside-to-vehicle communication provide the ECU 20 with surrounding traffic information including information of vehicles traveling ahead, see at least [0058]); 
ascertaining information regarding a deceleration 
based on the ascertained information regarding the deceleration of the front vehicle ascertaining an initial deceleration value of the motor vehicle (ECU 20 determines either average speed or slowest speed of front vehicles as an optimum speed to calculate a required acceleration, in this case a negative acceleration which is deceleration, for the vehicle 1. See at least [0070]); and 
in response to a setting of a target braking value of the motor vehicle, which requires an increase of braking torque motor vehicle, and in accordance with the ascertained initial deceleration value: initiating the increase of the braking torque to increase a deceleration of the motor vehicle towards the initial deceleration value (ECU 20 controls the vehicle 1 with the calculated required acceleration, see at least [0070]. The ECU 20 controls the brake apparatus 18 to decelerate the vehicle by controlling the braking force, see at least [0036]); and 
Shida does not disclose:
during the increase of the braking torque that has been initiated, in response to the deceleration of the motor vehicle reaching the ascertained deceleration value prior to the target braking value being reached, lowering a rate of the building up of the braking torque so that the increase of the brake torque that had been initiated continues to thereby increase the deceleration of the motor vehicle beyond the initial deceleration value, but at the lower rate.
However, Tuck teaches:
during the increase of the braking torque that has been initiated, in response to the deceleration of the motor vehicle reaching the ascertained deceleration value prior to the target braking value being reached, lowering a rate of the building up of the braking torque so that the increase of the brake torque that had been initiated continues to thereby increase the deceleration of the motor vehicle beyond the initial deceleration value, but at the lower rate (the brake pressure is increased at a first rapid rate in a primary apply stage and when the wheel hits a certain acceleration, the braking pressure is applied in a secondary apply stage at a more gradual rate, see at least page 10, col. 8, lines 22-30, Fig. 2A, and Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding the braking method taught by Tuck. One of ordinary skill in the art would have been motivated to make this modification in order “to modulate braking pressure” and provide “improved antilock braking control” by changing the rate of brake application at a speed where a wheel can lock (see Tuck page 8, col. 4, lines 4-6).
Regarding claim 15, the combination of Shida and Tuck teach the elements above but Shida does not disclose:
the initial deceleration value is a value of the deceleration that is assumed to be performable of the motor vehicle , 
However, Tuck teaches:
the initial deceleration value is a value of the deceleration that is assumed to be performable without locking wheels of the motor vehicle (pressure application is controlled for antilock brake system, see at least page 10, col. 8, lines 12-30)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding the antilock braking system taught by Tuck. One of ordinary skill in the art would have been motivated to make this modification in order to prevent wheels from locking and “improve the stability of vehicles during braking” to increase safety (see Tuck page 7, col. 1, lines 8-11).
Regarding claim 20, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the surround sensor system is a video or radar sensor system (radar sensor and image data captured by a camera or the like, see at least [0038] and [0094]).
Regarding claim 21, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the surround sensor system is a sensor system (autonomous sensors, vehicle-to-vehicle distance sensor 30, vehicle-to-vehicle communication apparatus 33, roadside-to-vehicle communications apparatus 32, see at least Fig. 2&3, [0039], [0047], and [0058]), which receives information wirelessly from the vehicle traveling ahead (ECU 20 performs the vehicle controls based on running states of vehicles on the road obtained from vehicle-to-vehicle communication, see at least [0039] and [0047]), which receives information wirelessly from the vehicle traveling ahead, about its current vehicle deceleration or its current position (information includes current position and running acceleration, see at least [0039] and [0047]).
Regarding claim 22, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the surround sensor system is a sensor system for determining a temporal change in a distance to the vehicle traveling ahead (the vehicle-to-vehicle communication provides running states of vehicles ahead such as current position, direction of travel, running speed, distance between vehicles, time between vehicles, see at least [0047]).
Regarding claim 23, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the initial deceleration value set based on a minimum value of a coefficient of friction of a roadway section traveled on by the front vehicle determined based on the information regarding the deceleration of the front vehicle (vehicle-to-vehicle communication apparatus 33 is able to send and receive environmental information such as the coefficient of friction and the ECU 20 then controls the host vehicle relative to the information gathered, see at least [0048] and [0050)).
Regarding claim 24, Shida discloses:
ascertaining a presence of a front vehicle traveling ahead of the motor vehicle with the aid of a surround sensor system (vehicle-to-vehicle distance sensor 30 detects distance between host vehicle and vehicle ahead, see at least [0070]; additionally, vehicle-to-vehicle communication and roadside-to-vehicle communication provide the ECU 20 with surrounding traffic information including information of vehicles traveling ahead, see at least [0058]); 
ascertaining information regarding a deceleration 
based on the ascertained information regarding the deceleration of the front vehicle ascertaining an initial deceleration value of the motor vehicle (ECU 20 determines either average speed or slowest speed of front vehicles as an optimum speed to calculate a required acceleration, in this case a negative acceleration which is deceleration, for the vehicle 1. See at least [0070]); and 
in response to a setting of a target braking value of the motor vehicle, which requires an increase of braking torque motor vehicle, and in accordance with the ascertained initial deceleration value: initiating the increase of the braking torque to increase a deceleration of the motor vehicle towards the initial deceleration value (ECU 20 controls the vehicle 1 with the calculated required acceleration, see at least [0070]. The ECU 20 controls the brake apparatus 18 to decelerate the vehicle by controlling the braking force, see at least [0036])
Shida does not disclose:
during the increase of the braking torque that has been initiated, in response to the deceleration of the motor vehicle reaching the ascertained deceleration value prior to the target braking value being reached, lowering a rate of the building up of the braking torque so that the increase of the brake torque that had been initiated continues to thereby increase the deceleration of the motor vehicle beyond the initial deceleration value, but at the lower rate
However, Tuck teaches:
during the increase of the braking torque that has been initiated, in response to the deceleration of the motor vehicle reaching the ascertained deceleration value prior to the target braking value being reached, lowering a rate of the building up of the braking torque so that the increase of the brake torque that had been initiated continues to thereby increase the deceleration of the motor vehicle beyond the initial deceleration value, but at the lower rate (the brake pressure is increased at a first rapid rate in a primary apply stage and when the wheel hits a certain acceleration, the braking pressure is applied in a secondary apply stage at a more gradual rate, see at least page 10, col. 8, lines 22-30, Fig. 2A, and Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding the braking method taught by Tuck. One of ordinary skill in the art would have been motivated to make this modification in order “to modulate braking pressure” and provide “improved antilock braking control” by changing the rate of brake application at a speed where a wheel can lock (see Tuck page 8, col. 4, lines 4-6).
Regarding claim 25, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the increase of the braking torque performed in response to the setting of the target braking value is performed during an autonomous driving operation of the motor vehicle (autonomous system that controls the braking of the vehicle, see at least [0087], [0070], and [0036]).
Regarding claim 26, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the increase of the braking torque performed in response to the setting of the target braking value is performed during an autonomous driving operation of the motor vehicle (autonomous system that controls the braking of the vehicle, see at least [0087], [0070], and [0036]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shida in view of Tuck as applied to claim 13 above and further in view of Brown et al. (U.S. Patent Application Publication No. US 2017/0158225 A1; hereinafter Brown).
Regarding claim 17, the combination of Shida and Tuck teach the elements above but does not disclose:
the increase torque results motor vehicle.
However, Brown teaches:
the increase of braking torque results in a dead stop of the motor vehicle (the AVS 14 can send the braking controller 20 appropriate commands to actuate the braking system and to the powertrain controller 17 to reduce or turn off ant energy applied to propulsion system in order to stop before the obstacle, see at least [0111] and [0129]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding a dead stop of the vehicle taught by Brown. One of ordinary skill in the art would have been motivated to make this modification to “effectuate a safe minimum acceleration before the cars” and stop in the case when “there may not be a safe path to travel around the cars” to prevent a collision (see Brown [0129]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shida in view of Tuck as applied to claim 13 above and further in view of Binder et al. (U.S. Patent Application Publication No. US 2016/0114779 A1; hereinafter Binder).
Regarding claim 18, the combination of Shida and Tuck teach the elements above and Shida further discloses:
the brake control system provided for the normal operation of the motor vehicle, when not malfunctioning, is configured to perform the increase of the braking torque based on the target braking value and an ascertained roadway coefficient of friction without the ascertained initial deceleration value, the roadway coefficient of friction not being ascertainable by the secondary brake control system (Shida discloses one braking control which is able to use the environment information such as the friction coefficient in order to determine the braking force necessary, see at least [0050])
Shida does not disclose:
the increase of the braking torque in accordance with the ascertained initial deceleration value is performed using 
However, Binder teaches:
a secondary brake control system (the control unit 17 has a secondary or emergency function to actuate brake booster 16, see at least [0031]), 
which is provided for an emergency operation and is activated if a brake control system provided for the normal operation of the motor vehicle malfunctions (in the event of a fault of ESP control unit 27, a functional displacement to control unit 17 of brake booster 16 occurs so the braking system could be modulated by the electrically actuatable brake booster 16, see at least [0031])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding the emergency brake control system taught by Binder. One of ordinary skill in the art would have been motivated to make this modification “In order to allow autonomous braking interventions to continue to be carried out despite a failure of ESP control unit” (see [0031]).
Regarding claim 19, the combination of Shida, Tuck, and Binder teach the elements above but Shida and Tuck do not teach:
wherein the secondary brake control system is a one-channel system.
However, Binder teaches:
wherein the secondary brake control system is a one-channel system (single-channel ABS braking when a fault in the ESP control unit 27 occurs, see at least para. 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Shida by adding the secondary brake control system taught by Binder. One of ordinary skill in the art would have been motivated to make this modification in order to allow for braking and stabilization of a vehicle despite the event of a failure or fault in vehicle operations or controls (see at least para. 0031).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669